MEMORANDUM **
Osama Musa Alferahin appeals from the district court’s order denying his motion to dismiss the indictment on double jeopardy grounds. We have jurisdiction pursuant to 28 U.S.C. § 1291, see Abney v. United States, 431 U.S. 651, 662, 97 S.Ct. 2034, 52 L.Ed.2d 651 (1977), and we affirm.
As a preliminary matter, we decline to dismiss this appeal under the doctrine of fugitive disentitlement. See, e.g., United States v. Gonzalez, 300 F.3d 1048, 1051 (9th Cir.2002).
However, we agree with the district court that the Double Jeopardy Clause does not prohibit a second trial. See Burks v. United States, 437 U.S. 1, 14-16, 98 S.Ct. 2141, 57 L.Ed.2d 1 (1978); United States v. Cote, 51 F.3d 178, 181-83 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.